COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-458-CV
 
MARCUS
BUCKLEY AND NB HOMES, LTD                             APPELLANTS
 
                                                   V.
 
DAVID
BERNARD AND SONO ITALIANO CORPORATION             APPELLEES
                                                                                                        
                                               ----------
           FROM
THE 342ND DISTRICT COURT OF TARRANT 
COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AAgreed
Joint Motion To Affirm Judgment and To Dismiss Appeal Under Texas Rules Of
Appellate Procedure 42.1(a)(2)(A) and 43.2(a) and (f).@  It is the court=s
opinion that the motion should be granted in part.[2]  Therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL A:  GARDNER, HOLMAN, and MCCOY, JJ.
 
DELIVERED:  September 20, 2007




[1]See Tex. R. App. P. 47.4.


[2]The motion asks the court
to both affirm the trial court=s judgment and dismiss the appeal.  Under rule 43.2, we may affirm a judgment or
dismiss an appeal; we may not do both.  Tex. R. App. P. 43.2(a), (f) (Athe court of appeals may:
(a) affirm the trial court=s judgment in whole or in part . . . or (f)
dismiss the appeal.@).